Citation Nr: 0312356	
Decision Date: 06/10/03    Archive Date: 06/16/03	

DOCKET NO.  00-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spinal 
stenosis, lumbar degenerative joint disease, and thoracic 
degenerative joint disease.   

2.  Whether there was clear and unmistakable error in a 
rating decision dated January 5, 1989, in awarding a combined 
90 percent disability rating for compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1976 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board attempted to undertake 
further development of the issue of service connection for 
lumbar spinal stenosis, lumbar degenerative joint disease, 
and thoracic degenerative joint disease, in September 2002.  

The issue of whether there was clear and unmistakable error 
in the January 5, 1989, rating decision is addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

The veteran's lumbar spinal stenosis, lumbar degenerative 
joint disease, and thoracic degenerative joint disease are 
not related to active service.


CONCLUSION OF LAW

Lumbar spinal stenosis, lumbar degenerative joint disease, 
and thoracic degenerative joint disease were not incurred in 
or aggravated by active service, and the service incurrence 
of degenerative joint disease may not be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case informing them regarding 
evidentiary development, the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the denial of his 
claim.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In September 2002 the Board directed additional development 
in the form of affording the veteran a VA examination with 
request for an opinion regarding the etiology of his lumbar 
spinal stenosis, lumbar degenerative joint disease, and 
thoracic degenerative joint disease.  The veteran was 
initially scheduled for an examination, but a March 2003 
memorandum reflects that the veteran called to report that he 
had been notified one month late for the appointment.  He 
reported that he had a new address and requested that his 
exam be scheduled at a more convenient location.  The record 
reflects that the veteran was scheduled for an examination at 
the more convenient location, but did not report for that 
examination.  Therefore, no additional evidence has been 
received subsequent to certification of the appeal to the 
Board.

VA and private treatment records have been obtained and the 
veteran has submitted statements, from himself and others, as 
well as offered testimony at a personal  hearing.  Therefore, 
it is concluded that the VA has complied with the VCAA and 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran served continuously for ninety (90) days or 
more during a period of war or peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A review of the veteran's service medical records reflects 
that the veteran was seen in October 1976 following an 
accident in which he received head trauma.  Service medical 
records, including the report of the veteran's January 1978 
service separation examination are silent for any complaint 
or finding regarding the veteran's thoracic or lumbar spine.  
The report of his January 1978 medical history reflects that 
he complained of swollen or painful joints.  Block 25 of that 
report reflects the physician's comment on that positive 
response, indicating that the response related to the 
veteran's left knee disability and his head injury during 
jump school.  

The report of a January 1983 VA medical examination reflects 
the veteran's complaints relating to his cervical spine and 
indicates diagnoses including degenerative joint disease of 
the cervical spine.  There are no complaints or findings 
regarding the veteran's thoracic or lumbar spine.  

The first medical evidence to identify disability of the 
veteran's thoracic and lumbar spine are the reports of 
February 1996 VA X-rays indicating that the veteran had 
minimal to mild anterior osteophyte formation in the thoracic 
spine and mild disc space narrowing associated with anterior 
osteophyte formation at L2-3.  

A June 1998 report from a private physician reflects a 
history of the veteran experiencing a severe head injury in 
1976 with a fracture of the left knee and several spine 
injuries.  This report reflects an impression that includes 
severe thoracic and lumbar traumatic degenerative disease.  

The report of a May 1998 VA orthopedic examination reflects 
an impression that includes lumbar spine stenosis and mild 
degenerative joint disease.  

The veteran has offered testimony and submitted statements 
indicating his belief that he currently has lumbar spinal 
stenosis, lumbar degenerative joint disease, and thoracic 
degenerative joint disease that are related to his parachute 
accident during service and, during his personal hearing, he 
testified that he had injured his thoracic spine during a 
seizure in 1996.  The veteran has also submitted statements 
from various individuals who have observed him.  These 
individuals indicate that they have observed the veteran 
experience back pain.  One of the statements reflects that 
the individual had been the veteran's foreman and indicates 
that the veteran had injured his back on the job while trying 
to pick up welding leads.  

The veteran, as a layperson, is not qualified to give a 
medical diagnosis or medical etiology, because he does not 
possess sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
statements regarding his belief that his thoracic and lumbar 
degenerative joint disease and lumbar spinal stenosis are 
related to his inservice injury and his belief that his 
thoracic degenerative joint disease is related to a seizure 
in 1996 are of no probative value.  

The probative evidence of record consists of the veteran's 
service medical records and competent medical evidence that 
is relevant.  The service medical records reflect no 
complaint, finding or treatment relating to any lumbar or 
thoracic disability.  There is no competent medical evidence 
identifying any lumbar or thoracic disability prior to 
February 1996, and competent medical evidence, dated prior 
thereto, including the report of a January 1983 VA 
examination that identified arthritis of the cervical spine, 
are devoid of any complaint or finding regarding the 
veteran's thoracic and lumbar spine.  The Board observes that 
service connection for cervical arthritis has been granted.  
The June 1998 statement by the private physician, indicating 
that the veteran's arthritis of the thoracic and lumbar spine 
is traumatic, does not identify what trauma the arthritis is 
related to, and the record does indicate that the veteran has 
experienced other injury to his back.  

Any benefit that the Board would have derived from the 
veteran's most recently scheduled examination is absent 
because the veteran failed to report for that examination.  
The Board concludes that evidence affirmatively indicating 
that the veteran did not have disability of the thoracic or 
lumbar spine during service and an absence of any findings 
relating to his thoracic and lumbar spine prior to February 
1996, is of greater probative weight, in showing that the vet 
did not have lumbar or thoracic spine disability during 
service, than evidence currently indicating that the veteran 
has lumbar spinal stenosis and lumbar and thoracic 
degenerative joint disease and a June 1998 statement by a 
private physician indicating that the veteran's degenerative 
joint disease is traumatic in nature, without associating 
this conclusion with any specific trauma.  

Service connection is also in effect for a seizure disorder.  
With respect to the veteran's assertion that his degenerative 
joint disease of the thoracic spine is a result of a seizure, 
the Board observes that there is no competent medical 
evidence that makes this assertion.  Further, the veteran 
indicates that this seizure occurred in 1996 and arthritis of 
the thoracic spine was shown in February 1996.  At that time 
it was described as mild to minimal.  The report of a 
September 1997 private X-ray of the veteran's thoracic spine 
indicates that there were no fractures or destructive 
lesions.  Osteophyte formation was noted and the conclusion 
was degenerative changes.  There is no competent medical 
evidence indicating that the veteran experienced any 
aggravation of his degenerative joint disease of the thoracic 
spine as a result of any seizure and the competent medical 
evidence does not reflect that there was any change as a 
result of the seizure.  

On the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran's lumbar 
spinal stenosis, lumbar degenerative joint disease, and 
thoracic degenerative joint disease existed during active 
service, that degenerative joint disease of the lumbar and 
thoracic spine existed within one year of active service, or 
that they are related to active service or that thoracic 
degenerative joint disease is related to, or been chronically 
worsened by, service-connected disability.  Therefore, a 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for lumbar spinal stenosis, lumbar 
degenerative joint disease and thoracic degenerative joint 
disease is denied.  


REMAND

During the veteran's personal hearing held before a Member of 
the Board, at the RO in June 2002, the veteran raised the 
issues of whether there were timely notices of disagreement 
with August 1982 and January 5, 1989, rating decisions.  
These issues are inextricably intertwined with the issue of 
whether there was clear and unmistakable error in the January 
5, 1989, rating decision.  The issue of whether there were 
timely appeals of the August 1982 and January 5, 1989, rating 
decisions must be adjudicated by the RO before the Board can 
review the issue of whether there was clear and unmistakable 
error in the January 5, 1989, rating decision.  In light of 
the above, the appeal is REMANDED to the RO for the 
following:  

1.  The RO should adjudicate the 
veteran's claims regarding whether timely 
notices of disagreement were filed with 
the August 1982 and January 5, 1989, 
rating decisions.  The RO should notify 
the veteran of its decision and the 
veteran should be provided an opportunity 
to file a notice of disagreement with any 
decision that is adverse to the veteran.  
All appropriate appellate procedures 
should then be followed with respect to 
an appeal of any adverse decision.  

2.  Then, the RO should readjudicate the 
issue of whether there was clear and 
unmistakable error in the January 5, 
1989, rating decision awarding a combined 
90 percent disability rating for 
compensation.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



